Per Curiam.
Respondent was suspended from practice for a period of one year by this Court (Matter of Joseph, 237 AD2d 727). He now applies for reinstatement.
We conclude that respondent has complied with the provisions of the order which suspended him and with the provisions of this Court’s rule governing the conduct of suspended attorneys (22 NYCRR 806.9). We are also satisfied that he has complied with the requirements of this Court’s rule regulating reinstatement (22 NYCRR 806.12) and that he possesses the requisite character and fitness to resume the practice of law.
However, mindful of respondent’s disciplinary history, we condition respondent’s reinstatement as recommended by petitioner, the Committee on Professional Standards. Should respondent establish an escrow account, he shall submit to petitioner, for two years thereafter, semiannual reports from a certified public accountant confirming that he is maintaining the escrow account and preserving client funds in accordance with the applicable provisions of this Court’s disciplinary rules (22 NYCRR part 1200). Any failure to meet this condition shall be reported by petitioner to this Court.
*946Accordingly, the application is granted and respondent is reinstated to the practice of law, upon the condition set forth herein, effective immediately.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, upon the condition set forth in the decision herein, effective immediately.